Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 17, 2022, have been carefully considered.  Claim 3 has been canceled, and new claim 11 has been added.
Claims 1, 2, and 4-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 18, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 6 for the informality therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 4 and 8-10;
	c. The 35 U.S.C. 102(a)(2) rejection of claims 1, 2, and 4-10 as being anticipated by Klemt et al. (WO 2016/097407; Applicants’ submitted art);
	d. The 35 U.S.C. 103 rejection of claim 3 as being unpatentable over Klemt et al. (WO 2016/097407; Applicants’ submitted art); and
	e. The 35 U.S.C. 103 rejection of claims 1, 2, and 4-10 as being unpatentable over Lok et al. (U. S. Patent Publication No. 2007/0259974).

Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, neither of the aforementioned references teach or suggest the limitations of Applicants’ claims regarding the co-mulling of the precipitate and a carrier material, nor do the references teach or suggest the claimed formation of a precipitate consisting of needle=shaped crystalline Co(OH)(CO3)0.5 and X(OH)(CO3)0.5 H2O, wherein X is selected from the group consisting of manganese, vanadium, rhenium, ruthenium, zirconium, titanium, or chromium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 24, 2022